Exhibit 10.9



EXECUTION COPY



[Information indicated with brackets has been excluded from this exhibit because
it is not material and would be competitively harmful if publicly disclosed]

JOINT AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT (FREDDIE MAC MSRS) AND
AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT AMENDED AND RESTATED PRICING SIDE
LETTER

This Joint Amendment No. 4 to Loan and Security Agreement and Amendment No. 3 to
Pricing Side Letter (this “Amendment”) is made as of this 21th day of October,
2020, by and among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the
“Administrative Agent”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (the “Lender”),
PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC (the “Guarantor”) and PENNYMAC
LOAN SERVICES, LLC (the “ Borrower” and the “Servicer”), and amends that certain
Loan and Security Agreement, dated as of February 1, 2018, as amended by
Amendment No. 1, dated as of January 29, 2020, Amendment No. 2, dated as of
April 1, 2020, and Amendment No. 3, dated as of April 24, 2020 (as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Loan Agreement”), by and among the Lender, the Guarantor and the Borrower,
and that certain Loan and Security Agreement Amended and Restated Pricing Side
Letter, dated as of September 11, 2019, as amended by Amendment No. 1, dated as
of April 1, 2020, and Amendment No. 2, dated as of April 24, 2020 (as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Pricing Side Letter” and Pricing Side Letter, together with the Loan
Agreement, the “Agreements”), by and among the Borrower, the Guarantor and the
Lender.

WHEREAS, the Administrative Agent, the Lender, the Guarantor and the Borrower
have agreed to amend the Loan Agreement and the Pricing Side Letter as more
particularly set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1.      Amendments to the Loan Agreement. Effective as of the date
hereof:

(a)         Section 1.1 of Schedule I of the Loan Agreement is hereby amended by
deleting the defined terms “Default Rate” and “Maturity Date” in their entirety
and replacing such terms with the following:

“Default Rate” means, with respect to any Loan for any Interest Period, and any
late payment of fees or other amounts due hereunder, the Base Rate for the
related Interest Period (or for all successive Interest Periods during which
such fees or other amounts were delinquent), plus [*****] per annum.

“Maturity Date” means April 23, 2021.

SECTION 2.      Amendment to the Pricing Side Letter. Effective as of the date
hereof:

(a)         Section 1 of the Pricing Side Letter is hereby amended by deleting
the defined term “Applicable Margin” in its entirety and replacing it with the
following:

“Applicable Margin” means with respect to the Note, (i) prior to the occurrence
of an Event of Default, [*****] per annum, and (ii) following the occurrence and
during the continuance of an Event of Default [*****] per annum.





--------------------------------------------------------------------------------

SECTION 3.      Fees and Expenses. The Borrower agrees to pay to the Lender all
fees and out of pocket expenses incurred by the Lender in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to the Lender incurred in connection with this Amendment, in
accordance with Section 3.03 of the Loan Agreement.

SECTION 4.     Defined Terms. Any terms capitalized but not otherwise defined
herein shall have the respective meanings set forth in the Loan Agreement or the
Pricing Side Letter, as applicable.

SECTION 5.      Limited Effect. Except as amended hereby, each Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Agreements or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreements,
any reference in any of such items to the Agreements being sufficient to refer
to the Agreements as amended hereby.

SECTION 6.      Representations. In order to induce the Lender and the
Administrative Agent to execute and deliver this Amendment, each of the Borrower
and the Guarantor hereby represents to the Administrative Agent and the Lender
that as of the date hereof, (i) each of the Borrower and the Guarantor is in
full compliance with all of the terms and conditions of the Facility Documents
and remains bound by the terms thereof, and (ii) no default or event of default
has occurred and is continuing under the Facility Documents.

SECTION 7.      Governing Law. This Amendment and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
laws of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law
which shall be applicable).

SECTION 8.     Counterparts. For the purpose of facilitating the execution of
this Amendment, and for other purposes, this Amendment may be executed in any
number of counterparts and all of such counterparts shall be an original, but
all of which shall together constitute one and the same instrument.  The parties
agree that this Amendment, any addendum or amendment hereto or any other
document necessary for the consummation of the transactions contemplated by this
Amendment may be accepted, executed or agreed to through the use of an
electronic signature in accordance with the Electronic Signatures in Global and
National Commerce Act, 15 U.S.C. § 7001 et seq, Official Text of the Uniform
Electronic Transactions Act as approved by the National Conference of
Commissioners on Uniform State Laws at its Annual Conference on July 29, 1999
and any applicable state law. Any document accepted, executed or agreed to in
conformity with such laws will be binding on all parties hereto to the same
extent as if it were physically executed and each party hereby consents to the
use of any secure third party electronic signature capture service with
appropriate document access tracking, electronic signature tracking and document
retention, including but not limited to DocuSign.

SECTION 9.      Miscellaneous.

(a)         This Amendment shall be binding upon the parties hereto and their
respective successors and assigns.



2

--------------------------------------------------------------------------------

(b)         The various headings and sub-headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreements or any provision hereof or thereof.



[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]





3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lender, the Administrative Agent, the Guarantor and the
Borrower have each caused their names to be duly signed to this Amendment by
their respective officers thereunto duly authorized, all as of the date first
above written.

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,
as Administrative Agent















By:

/s/ Dominic Obaditch





Name:   Dominic Obaditch





Title:     Vice President















CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Lender









By:

/s/ Dominic Obaditch





Name:    Dominic Obaditch





Title:      Authorized Signatory















By:

/s/ Margaret Dellafera





Name:    Margaret Dellafera





Title:      Authorized Signatory





[Joint Amendment No. 4 to Loan and Security Agreement and

Amendment No. 3 to Pricing Side Letter (CS – PLS Freddie)]

--------------------------------------------------------------------------------

PENNYMAC LOAN SERVICES, LLC,
as Borrower















By:

/s/ Pamela Marsh





Name:    Pamela Marsh





Title:      Senior Managing Director and Treasurer





[Joint Amendment No. 4 to Loan and Security Agreement and

Amendment No. 3 to Pricing Side Letter (CS – PLS Freddie)]

--------------------------------------------------------------------------------

PRIVATE NATIONAL MORTGAGE
ACCEPTANCE COMPANY, LLC,
as Guarantor















By

/s/ Pamela Marsh





Name:    Pamela Marsh





Title:      Senior Managing Director and Treasurer



[Joint Amendment No. 4 to Loan and Security Agreement and

Amendment No. 3 to Pricing Side Letter (CS – PLS Freddie)]

--------------------------------------------------------------------------------